Exhibit 10.1

COMMERCIAL LEASE

THIS LEASE (“Lease”) dated this 6th day of July 2006 is made by and between
Waldo Development, Inc. (the “Landlord”), whose mailing address is 585 SW
Biltmore Street, Port St. Lucie, Florida 34983 and eMerge Interactive, Inc. (the
“Tenant”), whose mailing address is 10305 102nd Terrace, Sebastian, Florida
32958.

WITNESSETH:

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the
Premises described below for the term and subject to the terms, covenants and
conditions hereinafter set forth:

 

1. DEFINITIONS. Unless the context otherwise specifies or requires, the
following terms shall have the meanings herein specified:

 

  1.1 Base Rent: The base rent set forth in Exhibit “A” attached hereto and made
a part hereof (plus all applicable sales tax). Landlord and Tenant agree that
the increase in base rent for years 2 and 3 shall be pegged to the consumer
price index, but not to exceed three percent (3%) per year.

 

  1.2 Building: Collectively, the building and other improvements on the Land.

 

  1.3 Commencement Date: April 1, 2006.

Common Areas: All facilities furnished by Landlord and designed for the general
use, in common, of occupants of the Building, including Tenant, their respective
officers, agents’ employees and customers, including but not limited to any of
the following which may be furnished by Landlord such as parking areas,
driveways, entrances and exits thereto and landscape areas. All such areas shall
be subject to the exclusive control, administration and management of Landlord
and Landlord shall have the right from time to time to change the area, level,
location, amount and arrangement of such parking areas, if any, and other
facilities referred to above, to reasonably restrict parking by Tenants and
their employees and to make all rules and regulations pertaining thereto for the
proper operation and maintenance of the Common Areas.

 

  1.4 Deposit: The sum of $88,999.62 is presently being held by Landlord for the
benefit of Tenant from prior Lease dated April 1, 2003, between previous owner
XL Realty Corp. and Tenant.

 

  1.5 Governmental Authority: Any federal, state, county, municipal or other
governmental department, entity, authority, commission, board, bureau, court,
agency or any instrumentality of any of same.

 

  1.6 Governmental Requirement: Any law, enactment, statute, code, ordinance,
rule regulation, judgment, decree, writ, injunction, franchise, permit,
certificate, license, authorization, agreement or requirement of any
Governmental Authority now existing or hereafter enacted, adopted, promulgated,
entered, or issued applicable to the Premises.

 

  1.7 Land: Intentionally Omitted.

 

Page 1



--------------------------------------------------------------------------------

  1.8 Premises: The portion of the Building to be occupied by the Tenant,
consisting of approximately 10,798 square feet, with the address of 10305 102nd
Terrace, Sebastian, Florida 32958. The portion of the Building to be occupied is
more fully described as Area #1 4,530 square feet, Area #3 5,315 square feet,
Area #7 (not including phone room) 953 square feet and Area #10 2,952 square
feet. Landlord and Tenant agree that Tenant shall have use of Area #9 and its
loading dock until such time that landlord has found a suitable tenant to lease
this space to. Area numbered 3, 7, 10 and 9 are fully illustrated in Exhibit
“B.”

 

  1.9 Permitted Purpose: The premises shall be lawfully occupied by Tenant for
the sole purpose of conducting eMerge’s business in the development of food
safety technology and equipment and livestock management software, to the extent
permitted by Governmental Requirements.

 

  1.10 Rent Commencement Date: The Rent Commencement Date shall be the same date
as the Commencement Date, April 1, 2006.

 

  • Term: That time period between the Commencement Date and the Termination
Date. Hereafter, all references to the “Term” of this Lease shall be deemed to
be a reference as well to such additional periods of time, if any, for which the
Term may be extended. Provided Tenant is not in default of his Lease, Tenant
shall have one (1) three-year period to extend the Lease Term, at the same terms
and conditions as the initial Lease Term, except the rent shall be as shown in
Exhibit “A” attached hereto.

 

  • Termination Date: March 31, 2009.

 

2. USE/COMPLIANCE. Tenant shall use the Premises solely for the Permitted
Purpose, and for no other purpose whatsoever. The foregoing is a material
consideration to Landlord in entering into this Lease. Tenant shall not do,
bring, keep or permit to be done in, on or about the Premises, nor bring, keep
or permit to be brought therein, anything which is prohibited by, or will, in
any way conflict with any Governmental Requirement or cause a cancellation or an
increase in the rate of any insurance policy covering the Premises. Tenant shall
not do or permit anything to be done in, on or about the Premises for any
improper, immoral, or unlawful purpose, nor shall Tenant cause, maintain or
permit any nuisance in, or about the Premises or commit or suffer to be
committed any waste in, on or about the Premises.

 

3. RENT AND ADDITIONAL RENT.

 

  3.1 The term “Rent” as used in this Lease, shall include the Base Rent, and
all other items, costs and expenses identified herein as “Additional Rent”,
together with all other amounts payable by Tenant to Landlord under this Lease.
Beginning on the Rent Commencement Date, Tenant shall pay each monthly
installment of Rent (plus all sales taxes from time to time imposed by any
Governmental Authority in connection with rents paid by Tenant under this
Lease), in advance on the first calendar day of each month during the Term.
Monthly installments for any fractional calendar month, at the beginning or end
of the Term, shall be prorated based on the number of days in such month that
fall during the Term. Tenant shall pay all Rent, without demand, deduction or
set off, to Landlord at the place specified for notice in Section 27 below.

 

  3.2 Tenant also shall pay a late charge (“Late Charge”) equal to five percent
(5%) of the amount of any delinquent installment of Rent as an administrative
fee with each

 

Page 2



--------------------------------------------------------------------------------

payment of Rent not paid within five (5) days after same is due hereunder. The
provisions herein for a Late Charge shall not be construed to extend the date
for payment of any sums required to be paid by Tenant hereunder or to relieve
Tenant of its obligations to pay all such items at the time or times herein
stipulated. Notwithstanding the imposition of such Late Charge pursuant to this
Section, Tenant shall be in default under this Lease if any or all payments
required to be made by Tenant are not made at the time herein stipulated, and
neither demand nor collection by Landlord of any such Late Charge shall be
construed as a cure for such default on the part of Tenant.

 

  3.3 Beginning on the Rent Commencement Date, in addition to the Base Rent
hereunder, Tenant shall pay, as Additional Rent, 1/12th of his pro-rata share of
the “Expenses” (as hereinafter defined) monthly, in advance, together with the
payment of Base Rent. The Tenant has been advised and acknowledges the
additional rent at the time of executing this Lease is $1.50 per square foot. It
is the intention of all parties to this lease that it be a net lease. Additional
rent for “Year 1” (Exhibit “A”) shall not exceed $16,197.00.

 

  3.4 Landlord shall reasonably estimate the Expenses which will be payable for
each year during the Term, in advance. After the end of each year during the
Term, Landlord shall furnish Tenant a detailed statement of the actual Expenses
incurred throughout the prior year. An adjustment shall be made between Landlord
and Tenant with payment to or repayment by Landlord, as the case may require, to
the end that Landlord shall receive the entire amount actually owed by Tenant
for Expenses for such year and Tenant shall receive reimbursement for any
overpayments. The rendition of such statements to Tenant shall constitute prima
facia proof of the accuracy of such statements and if such statements show an
Expense payment due from Tenant to Landlord then Tenant shall make the payment
within fifteen (15) days after receipt of such statements. For purposes of this
Section, the term Expenses shall constitute percent of the aggregate of all of
the costs and expenses incurred, borne, or accrued with respect to the
ownership, operation, use and maintenance of the Land, the Common Areas and
Building, including, without limitation Real Estate Taxes (as hereinafter
defined), utilities, management fees and insurance expenses incurred by Landlord
in connection with the Land, Common Areas, and Building.

 

  3.5 For purposes of this Section, “Real Estate Taxes” shall include any form
of real estate tax or assessment, general, special, or extraordinary and any
license fee, commercial rental tax, improvement bond(s), levy or tax (other than
inheritance, personal income or estate taxes) imposed on the Land and Building
from time to time by any Governmental Authority. Tenant shall also pay before
delinquency all taxes, assessments, license fees, and other charges that are
levied and assessed against Tenant’s personal property installed or located in
or on the Premises. Further, Tenant shall, upon request, deliver to Landlord
paid tax receipts evidencing Tenant’s timely payment of all taxes assessed upon
Tenant’s personal property. If applicable, the Landlord and Tenant shall
mutually agree on Tenant’s proportionate share of Real Estate Taxes if the
Premises and Land are not separately assessed.

 

4. CONSTRUCTION. Tenant to accept the premises “AS IS.”

 

Page 3



--------------------------------------------------------------------------------

5. PREPAID RENT; DEPOSIT. Landlord acknowledges receipt from Tenant of the
Deposit. The Deposit shall be held as collateral security for the payment of
Rent and other sums of money payable by Tenant under this Lease, and for the
faithful performance of all other terms, covenants and conditions of Tenant
hereunder; the amount of the Deposit, without interest, shall be repaid to
Tenant after the expiration of the Term, provided Tenant shall have made all
payments and performed all terms, covenants and conditions required under this
Lease. Upon any Event of Default by Tenant hereunder, all or part of the Deposit
may, at Landlord’s sole discretion, be applied on account of such default, and
thereafter Tenant shall promptly restore the resulting deficiency in the
Deposit. Tenant hereby waives the benefit of any provision of law requiring the
Deposit to be held in escrow or in trust, and the Deposit shall be deemed to be
the property of Landlord and may be co-mingled by Landlord with its own funds.
Tenant further acknowledges that the Deposit is not to be construed as prepaid
Rent by Tenant for the last rental period of the Term.

 

6. UTILITIES. Landlord shall not be required to pay any fees, costs, or expenses
associated with the use of any facilities or services of any kind whatsoever
such as, but not limited to, water, sewers, telephone, refuse removal, or
electricity, all of which shall be the responsibility of Tenant, at its sole
cost and expense.

 

7. MAINTENANCE BY TENANT. Except as set forth below, Tenant shall, at its sole
cost and expense, maintain all of the Premises, including, but not limited to,
all sprinkler systems (if any), interior walls, windows, doors, and all portions
of the Premises in good and sanitary order, condition and repair. Tenant shall,
at its sole cost and expense, keep and maintain all utilities, fixtures,
mechanical, electrical and plumbing systems and equipment located in, on or
about the Premises. This requires the Tenant to enter into an annual maintenance
agreement with a reputable and licensed commercial HVAC contractor that will
provide quarterly maintenance inspections on all HVAC units. This agreement
shall be updated annually and a copy provided to Landlord. If the agreement is
not provided to the Landlord, Landlord has the right to purchase an agreement on
behalf of the Tenant, and bill the Tenant for the same in addition to a $100
administration fee. Tenant shall not store any trash, merchandise, crates,
pallets or materials of any kind outside the Building in violation of
Governmental Requirements. All trash shall be kept in metal containers that are
subject to Landlord’s approval, which approval shall not be unreasonably
withheld or delayed. It is the intention of all parties to this Lease that it be
a net lease and that Tenant shall pay, in addition to Rent, all costs and
expenses related to the Premises, including without limitation, all taxes,
maintenance and repair expenses. No recreational vehicles, boats, motors or
other equipment shall be parked or stored outside the Building. It is the Intent
of this Lease to prohibit any outside storage of any type.

 

8. MAINTENANCE BY LANDLORD. Landlord shall, at its sole cost and expense,
maintain the roof, HVAC units (except as set forth in paragraph 7), foundation
and structural portions of the walls of the Building and generally maintain the
building and landscaping. Except as set forth in the preceding sentence,
Landlord shall have no maintenance obligation with respect to the Premises.

 

9. INSURANCE; INDEMNITY.

 

  A. Tenant, at its sole cost and expense, shall, throughout the Term, procure
and maintain:

 

  i. Comprehensive public liability insurance with respect to the Premises and
Tenant’s activities therein and thereabout, insuring against liability for
personal injury or death, property damage or other loss, including liability
arising out of Tenant’s indemnity set forth in this Lease (contractual liability
endorsement) with deductibles of no more than $1,000 and a combined single limit
of not less than $1,000,000.00 per occurrence for bodily injury and property
damage;

 

Page 4



--------------------------------------------------------------------------------

  ii. Worker’s Compensation Insurance in at least the statutorily required
amounts; and

 

  iii. Fire and Lightening Extended Coverage, Vandalism and Malicious Mischief,
All Risks and Flood Insurance in an amount adequate to cover the replacement
costs of all personal property, decorations, trade fixtures, furnishings,
equipment, and all contents of the Premises; and

 

  iv. Such other insurance as may be reasonably determined by Landlord.

 

  B. Tenant’s insurance shall be with a Best’s A+ rated company licensed to
transact business in the State of Florida. Landlord shall be named as an
additional insured under Tenant’s insurance, and such insurance shall be primary
and non-contributing with any insurance carried by Landlord. If, on account of
the failure of Tenant to comply with the above, Landlord is adjudged to be a
co-insurer by its insurance carrier, then any loss or damage Landlord may
sustain by reason thereof shall be borne by Tenant and shall be immediately paid
by Tenant upon receipt of a bill thereof. Tenant’s insurance policies shall
contain endorsements requiring thirty (30) days notice to Landlord prior to any
cancellation or any reduction in amount of coverage. Tenant shall deliver to
Landlord as a condition precedent to its taking occupancy of the Premises (but
not to its obligation to pay Rent), a certificate or certificates evidencing
such insurance acceptable to Landlord, and Tenant shall upon the expiration of
such policies, deliver to Landlord certificates of insurance evidencing the
renewal of such policies.

 

  C. Tenant, as a material part of the consideration to be rendered to Landlord,
hereby agrees that it will indemnify Landlord and save it harmless from and
against any and all claims actions, damages, liability and expense in connection
with loss of life, personal injury and or damage to property arising from or out
of any occurrence in, upon or at the Premises and the Land, or the occupancy or
use by Tenant of the Premises or any part thereof, or occasioned wholly or in
part by any act or omission of Tenant, its agents, employees, licensees,
invitees, third persons in or about the Premises. In case Landlord shall be made
a party to any litigation commenced by or against Tenant, then Tenant shall
protect and hold Landlord harmless and shall pay all costs, expenses and
reasonable attorney’s fees incurred or paid by Landlord in connection with such
litigation. In addition, Tenant, as a material part of the consideration to be
rendered to Landlord, hereby waives all claims against Landlord for personal
injury or death, property damage or other loss to Tenant, its agents, employees,
licensees, invitees or third persons in or about the Premises and the Land from
any cause, except Landlord’s gross negligence, arising at any time.
Notwithstanding anything to the contrary in this Section, the amounts of
insurance required of Tenant shall not be construed in any manner whatsoever so
as to limit Tenant’s liability hereunder and Tenant’s indemnification and
holding harmless of Landlord shall survive the termination of this Lease.

 

Page 5



--------------------------------------------------------------------------------

10. WAIVER OF SUBROGATION. Tenant and Landlord release each other and waive any
right of recovery against each other for loss or damage to their respective
property, which occurs on or about the Premises (whether due to the negligence
of either party, their agents, employees, licensees, invitees or otherwise), to
the extent that such loss or damage is reimbursed by insurance proceeds. Tenant
and Landlord agree that all policies of insurance obtained by either of them in
connection with the Premises shall contain appropriate waiver of subrogation
clauses.

 

11. REPAIRS. If Tenant fails to make, maintain or keep the Premises in good
repair and in accordance with all Governmental Requirements (if any), and such
failure continues for five (5) days after written notice from Landlord, Landlord
may perform, but is not obligated to perform any such required maintenance and
repairs, and the cost thereof shall be Additional Rent payable by Tenant within
ten (10) days of receipt of an invoice from Landlord.

 

12. TENANT’S PROPERTY. Furnishings, trade fixtures and equipment installed by
Tenant shall be the property of Tenant. On expiration of the Term, if there is
then no Event of Default, Tenant may remove any such property and shall repair
the Premises to the same condition as when the Term commenced, ordinary wear and
tear accepted, or reimburse Landlord for the cost of so repairing the Premises.
If Tenant fails to remove such property as required under this Lease, Landlord
may do so and keep and use or dispose of the same in its sole discretion without
any liability to Tenant on account thereof, and further may charge the cost of
any such removal, storage or disposition to Tenant.

 

13. ALTERATIONS BY TENANT. Tenant shall not cut, drill into, disfigure, deface,
or injure any part of the Premises, nor obstruct or permit any obstruction,
alteration, addition, or installation in the Premises without the prior written
consent of Landlord. All alterations, additions or installations, including but
not limited to partitions, air conditioning ducts or equipment (except movable
furniture and fixtures put in at the expense of Tenant and removable without
defacing or injuring the Building or the Premises), shall become the property of
Landlord at the expiration or any earlier termination of the Term. Landlord,
however, reserves the option to require Tenant, at Tenant’s sole cost and
expense, upon notice, to remove all fixtures, alterations, additions,
decorations or installations (including those not removable without defacing or
injuring the Premises) and to restore the Premises to the same condition as when
originally leased to Tenant, reasonable wear and tear excepted. All work
performed by Tenant shall be done: (a) in a good and workmanlike manner,
(b) with materials of the quality and appearance comparable to those in the
Building, (c) in compliance with all Governmental Requirements, and (d) by
contractors or mechanics fully licensed by all applicable Governmental
Authorities. Prior to the commencement of any work by or for Tenant, Tenant
shall furnish to Landlord certificates evidencing the existence of worker’s
compensation insurance covering all persons employed for such work and with
respect to whom death or bodily injury claims could be asserted against
Landlord, Tenant, or the Premises.

 

14. ASSIGNMENT; SUBLETTING. The identity and financial position of the Tenant is
a material consideration of Landlord entering into this Lease. Tenant shall not,
directly or indirectly, assign or sublet under this Lease or any part thereof,
nor permit all or any part of the Premises to be used or occupied by another,
without first obtaining the written consent of

 

Page 6



--------------------------------------------------------------------------------

Landlord, which shall not be unreasonably withheld. Any assignment or subletting
made without such Landlord’s consent shall be voidable by Landlord. Any consent
by Landlord, unless specifically stated therein, shall not relieve Tenant from
its obligations under this Lease. To be effective, any assignment or sublease
must be in writing and signed by the Landlord, Tenant and assignee/subtenant,
and shall set forth the entire consideration being given and received. The
acceptance of Rent from any other person shall neither be deemed to be a waiver
of any of the provisions of this Lease nor be deemed to be a consent to the
assignment of this Lease or subletting of the Premises. If Landlord shall
consent to any assignment or subletting, the assignee/subtenant shall assume all
obligations of Tenant hereunder and neither Tenant nor any assignee/subtenant
shall be relieved of any liability hereunder in the performance of any of the
terms, covenants and conditions hereof. In the event Tenant shall request the
consent of Landlord to any assignment or subletting of this Lease, Tenant shall
pay, as Additional Rent, all of Landlord’s administrative costs, overhead,
reasonable attorneys’ fees and processing costs incurred by Landlord in
connection therewith regardless of whether or not Landlord consents to any such
assignment or subletting.

 

15. LIENS. Notwithstanding any provision of this Lease to the contrary, Tenant
shall never, under any circumstances, have the power to subject the interest of
Landlord in the Premises or Building to any mechanics’ or materialmen’s liens or
liens of any kind nor shall any provision in this Lease ever be construed as
empowering Tenant to encumber or cause Tenant to encumber the title or interest
of Landlord in the Premises or Building. In order to comply with the provisions
of Section 713.10 Florida Statutes, it is specifically provided that neither
Tenant nor anyone claiming by, through or under Tenant, including but not
limited to contractors, subcontractors, materialmen, mechanics and laborers,
shall have any right to file or place any kind of lien whatsoever upon the
Premises or Building or any improvement thereon, and any such liens are
specifically prohibited. All parties with whom Tenant may deal are put on notice
that Tenant has no power to subject Landlord’s interest to any claim or lien of
any kind or character, and all such persons so dealing with Tenant must look
solely to the credit of Tenant, and not to Landlord’s interest or assets. Tenant
shall put all such parties with whom Tenant may deal on notice of the terms of
this Section. If at any time a lien or encumbrance is filed against the Premises
or Building as a result of Tenant’s work, materials or obligations, Tenant shall
promptly discharge said lien or encumbrance, and if said lien or encumbrance has
not been removed within ten (10) days from the date it is filed, Tenant agrees
to deposit with Landlord cash in an amount equal to one hundred fifty percent
(150%) of the amount of any such lien or encumbrance, to be held by Landlord
(without interest to Tenant, except as may be required by law) until any such
lien or encumbrance is discharged.

 

16. CASUALTY/DAMAGE AND DESTRUCTION.

 

  16.1 Partial Damage: “Partial Damage” means damage or destruction to the
Premises to the extent that the cost of repair is less than fifty percent
(50%) of the fair market value of the Premises immediately prior to such damage
or destruction. If at any time during the Term there is Partial Damage, Landlord
may, at Landlord’s option, either (i) repair such damage, in which event this
Lease shall continue in full force and effect, or (ii) give written notice to
Tenant within thirty (30) days after the date of the occurrence of such damage
of Landlord’s intention to terminate this Lease, which termination shall be
effective as of the date of the occurrence of such damage.

 

  16.2 Destruction: “Total Destruction” means damage or destruction to the
Premises to the extent that the cost of repair is fifty percent (50%) or more of
the fair market value of

 

Page 7



--------------------------------------------------------------------------------

the Premises immediately prior to such damage or destruction. If at any time
during the Term there is a Total Destruction, Landlord may, at Landlord’s
option, either (i) repair such damage in which event this Lease shall continue
in full force and effect, or (ii) either Landlord or Tenant may terminate this
Lease as of the date of such Total Destruction.

 

  16.3 Abatement of Rent: If Landlord repairs or restores the Premises pursuant
to the provisions of this Section, the Rent payable hereunder for the period
during which such damage, repair or restoration continues shall be abated in
proportion to the degree to which Tenant’s use of the Premises is impaired or,
in the case that Tenant repairs or restores the premises, the Landlord shall
reimburse Tenant for the actual cost of such repairs of restoration. Except for
abatement of Rent, if any, Tenant shall have no claim against Landlord as a
result of any such damage. Furthermore, notwithstanding anything above to the
contrary, Tenant shall not be entitled to any abatement of Rent if such damage
is in any way caused by Tenant.

 

17. CONDEMNATION. If all or any part of the Premises shall be taken under power
of eminent domain or like power, or sold under imminent threat thereof to any
public authority or private entity having such power, this Lease shall terminate
as to the part of the Premises so taken or sold, effective as of the date
possession is required to be delivered to such authority or entity. Rent for the
remaining Term shall be reduced in the proportion that the Premises is reduced
by the taking. If a partial taking or sale of the Premises (I) reduces the size
of the Premises by more than twenty percent (20%), or (ii) renders the Building
commercially unviable to Landlord (in Landlord’s sole discretion), Tenant in the
case of (I), or Landlord in the case of (ii), may terminate this Lease by notice
to the other party within thirty (30) days after the terminating party receives
written notice of the portion to be taken or sold, such termination to be
effective one hundred and eighty (180) days after notice thereof, or when the
portion is taken or sold, whichever is sooner. All condemnation awards and
similar payments shall be paid and belong to Landlord, except any amounts
awarded or paid specifically for Tenant’s trade fixtures and relocation costs
(provided such awards do not reduce Landlord’s award). Without limiting the
generality of the foregoing, all leasehold interest awards shall belong to and
be paid to Landlord, and Tenant shall execute any assignment or other
documentation requested by Landlord to effectuate such award or payment.

 

18. ACCESS. Tenant shall permit Landlord to enter the Premises at all reasonable
times with reasonable notice for the purposes of inspecting, repairing and
leasing the Premises and of ascertaining compliance by Tenant with the
provisions of this Lease. Landlord shall use reasonable efforts so as to
minimize any inconvenience to or disruption of Tenant. Landlord may show the
Premises to prospective purchasers, mortgagees, or tenants at any time.

 

19. SIGNS. Tenant may install its sign or signs on the Premises, provided it is
approved by Landlord and further provided Tenant does so in compliance with
Governmental Requirements, including, without limitation, all requirements
imposed by the City of Sebastian, and all restrictions of record. Upon
expiration or termination of this Lease, all signs installed by Tenant shall be
removed and any damage resulting there from shall be promptly repaired, or such
removal and repair may be done by Landlord and the cost thereof charged to
Tenant as Additional Rent hereunder.

 

Page 8



--------------------------------------------------------------------------------

20. TENANT’S DEFAULT.

 

  20.1 All rights and remedies of Landlord herein enumerated shall be
cumulative, and none shall exclude any other rights or remedies allowed by law
or in equity. The occurrence of any of the following shall constitute an “Event
of Default” under this Lease by Tenant: (i) Tenant shall fail to make payment of
any monthly installment of Rent, Additional Rent, or any other charges hereunder
in the amount as herein provided within three (3) days from the date any such
payment is due; (ii) Tenant shall violate or fail to perform any of the other
terms, covenants or conditions herein made by Tenant, and such violation or
failure shall continue for a period of thirty (30) days after written notice
thereof to Tenant by Landlord or, if such violation or failure shall reasonably
require longer than thirty (30) days to cure, if Tenant shall fail to commence
to cure same within thirty (30) days after receipt of notice thereof and
continuously prosecute the curing of the same to completion with due diligence;
(iii) Tenant shall make a general assignment for the benefit of its creditors or
shall file or have filed involuntarily against Tenant, a petition for bankruptcy
or other reorganization, liquidation, dissolution or similar relief; (iv) a
proceeding is filed against Tenant seeking any relief mentioned in (iii) above
and said proceeding is not discharged within forty-five (45) days of the filing
thereof; (v) a trustee, receiver or liquidator shall be appointed for Tenant on
a substantial part of its property; or (vi) Tenant shall mortgage, assign or
otherwise encumber its leasehold interest other than as specifically permitted
under this Lease.

 

  20.2 Notwithstanding the aforementioned, Landlord, in its sole discretion,
may, at any time after Tenant’s default or violation of any term, covenant or
condition contained herein:

 

  20.2.1 Apply the Deposit against the balance of all forms of Rent and
Additional Rent due under this Lease;

 

  20.2.2 Terminate Tenant’s right to occupy the Premises;

 

  20.2.3 Enter the Premises and re-let the same or any part of the Premises in
the name of Landlord, or otherwise, as Tenant’s agent, for a term shorter or
longer than the balance of the Term, and may grant concessions or free rent in
connection therewith, thereby terminating Tenant’s right to possess the
Premises, without terminating Tenant’s obligations to pay the entire balance of
all forms of Rent and Additional Rent for the remainder of the Term, plus
repairs and expenses (including, but not limited to, the expenses of obtaining
possession, brokerage expenses, tenant work modifications, legal fees, and
decorating expenses) in connection therewith. Landlord shall have no obligation
to re-let the Premises, and its failure to do so, or failure to collect rent on
re-letting, shall not affect Tenant’s liability under this Lease. In no event
shall Tenant be entitled to a credit or repayment for re-rental income which is
payable by Tenant under this Lease or which covers a period after the original
term of this Lease; and/or

 

  20.2.4 Terminate this Lease and any right of renewal and retake possession of
the Premises.

 

  20.3 Any and all property which may be removed from the Premises by Landlord,
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed or stored by Landlord at the sole risk, cost
and expense of Tenant, and Landlord shall in no event be responsible for the
value, preservation or

 

Page 9



--------------------------------------------------------------------------------

safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property.
Any such property of Tenant not removed from the Premises or retaken from
storage by Tenant within thirty (30) days after the end of the Term or of
Tenant’s right to possession of the Premises, however terminated, shall be
conclusively deemed to have been forever abandoned by Tenant and may either be
retained by Landlord as its property or may be disposed of in such manner as
Landlord may see fit in its sole discretion.

 

  20.4 Tenant agrees, that if it shall at any time, fail to make any payment or
perform any other act on its part to be made or performed under this Lease,
Landlord may, but shall not be obligated to, and after reasonable notice or
demand and without waiving, or releasing Tenant from any obligation under this
Lease, make such payment or perform such other act to the extent Landlord, in
its sole discretion, may deem desirable, and in connection therewith, to pay
expenses and employ counsel. All sums so paid by Landlord and all expenses in
connection therewith, together with interest thereon at the highest rate of
interest per annum allowed by law from the date of payment, shall be deemed
Additional Rent hereunder and payable at the time of the next installment of
Rent thereafter becoming due and Landlord shall have the same rights and
remedies for the non-payment thereof, or of any other Additional Rent, as in the
case of default in the payment of Rent.

 

  20.5 Notwithstanding anything to the contrary contained herein, if Landlord
elects to terminate this Lease as a result of any of the contingencies specified
in this Section, Landlord shall forthwith, upon such termination, be immediately
entitled to recover as damages, and not as a penalty, an amount equal to the
Rent and Additional Rent provided in this Lease for the residue of the Term.

 

  20.6 If any of Tenant’s checks for Rent are dishonored by Tenant’s bank, the
amount due shall be subject to Late Charges as outlined in Section 3.1. In
addition thereto, Tenant shall pay to Landlord a service charge covering
administrative expenses relating hereto in the amount of One Hundred Dollars
($100.00) per such check. If during the Term more than two (2) of Tenant’s
checks are so dishonored by Tenant’s bank, then Landlord, in its sole
discretion, may require all future Rent of Tenant to be paid by cashiers check
or money order only.

 

  20.7 In addition to the Late Charge, any payments required to be made by
Tenant under the provisions of this Lease not made by Tenant when and as due
shall, from the date when the particular amount became due to the date of
payment thereof to Landlord, bear interest at the rate of eighteen percent
(18%) per annum or the maximum lawful rate of interest allowed by law (whichever
is lower). Notwithstanding anything to the contrary in this Lease, Tenant does
not intend or expect to pay, nor does Landlord expect to charge, accept, or
collect any Rent, Late Charge or interest which collectively would be greater
than the highest legal rate of interest which may be charged under the laws of
the State of Florida.

 

  20.8 In the event of a breach or threatened breach by Tenant of any of the
terms, covenants and conditions of this Lease, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided for.
Mention in this Lease of any

 

Page 10



--------------------------------------------------------------------------------

particular remedy shall not preclude Landlord from any other remedy, in law or
in equity. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant’s being
evicted or dispossessed for any cause, or in the event of Landlord’s obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
terms, covenants or conditions of this Lease or otherwise; and further expressly
waives service of any notice of Landlord’s intention to re-enter.
Notwithstanding the aforementioned, Tenant shall pay all and singular the costs,
charges, expenses, and attorneys’ fees, reasonably incurred or paid at any time
by Landlord, including initial collection efforts and continuing through all
litigation, appeals and any post-judgment execution efforts until fully
satisfied, because of the failure of Tenant to perform, comply with and abide by
each and every of the terms, covenants and conditions of this Lease.

 

21. QUIET ENJOYMENT. If and so long as Tenant pays all Rent and keeps and
performs each and every term, covenant and condition herein contained on the
part of Tenant to be kept and performed, Tenant shall quietly enjoy the Premises
without hindrance by Landlord.

 

22. HOLDOVER TENANCY. If Tenant shall hold over after the expiration of the
Term, at Landlord’s option, Tenant may be deemed to be occupying the Premises as
a tenant from month to month, which tenancy may be terminated by fifteen
(15) days notice. During such tenancy, Tenant agrees to pay to Landlord, monthly
in advance, Rent in an amount equal to one hundred fifty percent (150%) of the
monthly installment of Rent which was payable on the last day of the Term,
unless a different rate is agreed upon, and to be bound by all of the terms,
covenants and conditions herein specified. If Landlord re-lets the Premises (or
any portion(s) thereof) to a new tenant and the term of such new lease commences
during the period for which Tenant holds over, Landlord shall be entitled to
recover from Tenant any and all costs, legal expenses, attorney’s fees, damages,
loss of profits or any other expenses incurred by Landlord as a result of
Tenant’s failure or inability to deliver possession of the Premises to Landlord
when required under this Lease.

 

23. AMENDMENT; WAIVER; APPROVAL; CONSENT. This Lease constitutes the entire
agreement between the parties. This Lease shall not be amended or modified
except in writing signed by both parties. Failure of Landlord to exercise any of
its rights in one or more instances shall not be construed as a waiver of
Landlord’s right to strict performance of such rights or as to any subsequent
breach of any such rights. Wherever this Lease requires either the Landlord’s
consent or approval, such consent or approval shall only be deemed given when in
writing and, unless set forth expressly to the contrary, such consent or
approval shall be in the sole discretion of Landlord

 

24. NOTICES. All notices, communications and statements required or permitted
under this Lease shall be in writing, delivered in person or sent by United
States Registered or Certified Mail, return receipt requested, with postage
prepaid, or Express Mail or Federal Express (or other similar courier service
having a delivery system which provides for or makes available a signed receipt
of delivery) or by facsimile transmission (provided an original copy is
thereafter provided in the manner stated in this Section below) addressed to the
parties as follows:

 

AS TO TENANT:   WITH A COPY TO: eMerge Interactive, Inc.   10305 102nd Terrace  
Sebastian, Florida 32958   and   Norman Miller   10305 102nd Terrace  
Sebastian, Florida 32958   AS TO LANDLORD:   WITH A COPY TO: Waldo Development,
Inc.   Joseph R. Casacci, P.A. 585 SW Biltmore Street   14 Rose Drive Port St.
Lucie, Florida 34983   Fort Lauderdale, Florida 33316

 

Page 11



--------------------------------------------------------------------------------

Mail service shall be deemed effective upon the earlier of either seventy-two
(72) hours after deposit in the U.S. mail in accordance herewith or upon receipt
or refusal to accept receipt by a reputable courier service. Notices sent by
facsimile transmission which are received by 4:00 p.m. (in the addressee’s time
zone) shall be deemed delivered as of the date of such transmission, provided
that an original copy of such transmission is delivered to the addressee by a
nationally utilized overnight courier service on the day following such
transmission. Either party by written notice to the other may designate
additional parties to receive copies of notices sent to it. Such designees may
be changed by written notice. Either party may at any time, in the manner set
forth for giving notice to the other, designate a different address to which
notices, communication or statements to it shall be sent.

 

25. SCHEDULES; EXHIBITS. All schedules, exhibits and typewritten riders, if any,
attached or added hereto are made a part of this Lease by reference and the
terms, covenants, and conditions thereof shall control over any inconsistent
provisions in the Sections of this Lease.

 

26. LIMITATION OF LANDLORD’S LIABILITY. The term “Landlord” as used herein shall
mean only the owner or owners, at the time in question, of the fee title to the
Premises. In the event of any transfer of such title or interest, Landlord
herein named (and in the case of any subsequent transfers, then the grantor)
shall be relieved from and after the date of such transfer of all liability in
respect of Landlord’s obligations thereafter to be performed, provided that any
funds in the hands of Landlord or the then grantor at the time of such transfer,
in which Tenant has an interest, shall be delivered to the grantee. The
obligations contained in this Lease to be performed by Landlord shall, subject
to the above, be binding on Landlord’s successors and assigns, only during their
respective periods of ownership. The obligations of Landlord under this Lease do
not constitute personal obligations of Landlord or the individual partners,
shareholders, directors, and officers, and Tenant shall look solely to
Landlord’s then existing interest in the Premises, and to no other assets of
Landlord, for satisfaction of any liability in respect of this Lease, and will
not seek recourse against the individual partners, shareholders, directors,
officers, or any of their personal assets for such satisfaction.

 

27. LANDLORD’S RESERVED RIGHTS. With prior written notice to Tenant, but without
being required to obtain Tenant’s consent, and without liability to Tenant,
landlord shall have the right to (i) sell the Premises (or any portion(s)
thereof) and assign this Lease, the Deposit and Prepaid Rent to the purchaser,
and upon such assignment Landlord shall be released from all of its obligations
under this Lease and Tenant agrees to attorn to such purchaser, or any other
successor or assign of Landlord through foreclosure or deed in lieu of
foreclosure or otherwise, and to recognize such person as successor Landlord
under this Lease; provided that the successor Landlord assumes in full all
Landlord’s obligations under this Lease.

 

Page 12



--------------------------------------------------------------------------------

28. ESTOPPEL CERTIFICATE. Within ten (10) days after written request of either
party hereto (the Requesting Party), the other party hereto (the Responding
Party) shall execute and deliver at no charge to the Requesting Party or its
designee, a written statement certifying (i) that this Lease is unmodified and
in full force and effect, or is in full force and effect as modified and stating
the modifications; (ii) the amount of Rent and the date to Rent have been paid
in advance; (iii) the amount of any security deposited with Landlord; and
(iv) that the Requesting Party is not in default hereunder or, if the Requesting
Party is claimed to be in default, stating the nature of any claimed default.
Any such statement by the Responding Party may be relied upon by a purchaser or
lender of the Premises, or any subtenant or assignee of this Lease.

 

29. ACCORD AND SATISFACTION. No receipt and retention by Landlord of any payment
tendered by Tenant in connection with this Lease shall give rise to or support
or constitute an accord or satisfaction, or a compromise or other settlement,
notwithstanding any accompanying statement, instruction or other assertion to
the contrary (whether by notation on a check or in a transmittal letter or
otherwise), unless Landlord expressly agrees to an accord and satisfaction, or a
compromise or other settlement, in a separate writing duly executed by Landlord.
Landlord may receive and retain, absolutely and for itself, any and all payments
so tendered, notwithstanding any accompanying instructions by Tenant to the
contrary. Landlord will be entitled to treat any such payments as being received
on account of any item or items of Rent, interest, expense or damage due in
connection therewith, in such amounts and in such order as Landlord may
determine in its sole discretion.

 

30. SEVERABILITY. The parties intend this Lease to be legally valid and
enforceable in accordance with all of its terms, covenants and conditions to the
fullest extent permitted by law. If any term, covenant or condition hereof shall
be invalid or unenforceable, the parties agree that such term, covenant or
condition shall be stricken from this Lease, the same as if it never had been
contained herein. Such invalidity or unenforceability shall not extend to any
other term, covenant or condition of this Lease, and the remaining terms,
covenants or conditions hereof shall continue in effect to the fullest extent
permitted by law, the same as if such stricken term, covenant and condition
never had been contained herein.

 

31. SUBORDINATION. The rights of Tenant hereunder are and shall be, at the
election of any mortgagee, subject and subordinate to the lien of any mortgage
or mortgages, or the lien resulting from any other method of financing or
refinancing, now or hereafter in force against the Premises (or any portion(s)
thereof), and to all advances made or hereafter to be made upon the security
thereof and all renewals, modifications or extensions thereof (collectively, the
“Superior Instruments”). This Section shall be self-operative and no further
instrument of subordination shall be required by any mortgagee, but Tenant
agrees upon request of Landlord, from time to time, to execute whatever
documentation may be required to further effect the provisions of this Section.
Landlord agrees to use reasonable efforts to obtain a Non-Disturbance Agreement,
in customary and usual form and content, from any mortgagees.

 

32. TIME. Time is of the essence of this Lease with respect to Tenant’s
obligations hereunder and applies to all terms, covenants, and conditions
contained herein with respect to Tenant’s obligation hereunder. All “days” set
forth in this Lease shall be deemed to be “calendar days” unless specifically
stated to the contrary.

 

33. SUCCESSORS AND ASSIGNS. All terms, conditions to be observed and performed
by Landlord and Tenant hereunder shall be applicable to and binding upon their
respective heirs, administrators, executors, and permitted successors and
assigns. All expressed covenants of this Lease shall be deemed to be covenants
running with the land.

 

Page 13



--------------------------------------------------------------------------------

34. CAPTIONS AND SECTION NUMBERS. The captions and section numbers are for
convenience of reference only and in no way shall be used to construe or modify
the provisions set forth in this Lease. It is understood and agreed that verbs
and pronouns in the singular number are uniformly used throughout this Lease
regardless of gender, number of the parties hereto.

 

35. AUTHORITY. The person executing this Lease, on behalf of Tenant, does hereby
covenant and warrant that Tenant is duly authorized to transact business, is in
good standing and existing, that Tenant is qualified to do business in the State
of Florida, Tenant has full right and authority to enter into this Lease, and
that the persons signing on behalf of Tenant were authorized to do so.

 

36. APPLICABLE LAW. This Lease shall be construed according to the laws of the
State of Florida. Should any provision of this Lease require judicial
interpretation, it is agreed by the parties hereto that the court interpreting
or construing the same shall not apply a presumption that any such provision
shall be more strictly construed against the party who itself or through its
agent prepared the same, as all parties have participated in the preparation of
the provisions of this Lease and that all terms, covenants and conditions were
negotiable.

 

37. BROKER INDEMNIFICATION. As part of the consideration for the granting of
this Lease, Tenant represents and warrants to the Landlord that no broker or
agent negotiated or was instrumental in negotiating or consummating this Lease
on Tenant’s behalf.

 

38. SURRENDER OF PREMISES. Tenant agrees to surrender to Landlord, at the end of
the Term or upon any earlier termination of this Lease, the Premises in (i) as
good condition as the Premises were at the Commencement Date, ordinary wear and
tear excepted; (ii) Tenant shall remove its trade fixtures, furnishings and
equipment from the Premises and shall repair any damage caused by such removal;
and (iii) Tenant shall also remove all rubbish from the Premises. Tenant hereby
expressly authorizes Landlord, as agent of Tenant, to remove such rubbish and
make such repairs as may be necessary to restore the Premises to such condition
at the sole cost and expense of Tenant.

 

39. ATTORNEYS’ FEES. If either party herein brings an action to enforce the
terms hereof or declare rights hereunder, the prevailing party in any such
action, on trial or appeal, shall be entitled to its costs and reasonable
attorney’s fees, including all appeals from the non-prevailing party.

 

40. LANDLORD’S DEFAULT. Should Landlord be in default under any of the terms,
covenants or conditions of this Lease, Tenant shall give Landlord prompt written
notice thereof, and Tenant shall allow Landlord a reasonable length of time in
which to cure such default, which time shall not, in any event be less than
thirty (30) days from the date of Landlord’s receipt of such notice. If the
default cannot be cured within such thirty (30) days, no event of default shall
be deemed to have occurred so long as Landlord shall commence the curing of such
default within the thirty (30) day period and shall thereafter diligently
continue the curing of same. In the event Landlord fails to cure any such
default within the period prescribed in this Section, or fails to diligently
cure any such default, then, after written notice from Tenant to Landlord,
Tenant may perform any such obligations of Landlord.

 

Page 14



--------------------------------------------------------------------------------

41. FORCE MAJEURE. Landlord shall not be required to perform any term, covenant
or condition in this Lease so long as such performance is delayed or prevented
by force majeure, which shall mean acts of God, labor disputes (whether lawful
or not), material or labor shortages, restrictions by any Governmental
Authority, civil riots, floods, hurricanes, and any other cause not within the
control of Landlord.

 

42. TENDER AND DELIVERY OF LEASE. Submission of this Lease does not constitute
an offer, right of first refusal, reservation of or option for the Premises or
any part thereof. This Lease becomes effective as a lease upon execution and
delivery by both Landlord and Tenant.

 

43. HAZARDOUS WASTE

 

  43.1 Tenant represents and warrants to Landlord that Tenant’s use and
activities on the Premises shall be conducted in compliance with all applicable
environmental ordinances, rules, regulations, statutes, orders, and laws of all
local, state, or federal agencies or bodies with jurisdiction over the Premises
or the activities conducted on the Premises (hereinafter collectively referred
to as the “Environmental Laws”). In the event any of Tenant’s activities require
the use of “hazardous” or “toxic” substances, as such terms are defined by any
of the Environmental Laws, then Tenant represents and warrants to Landlord that
Tenant has received all permits and approvals required under the Environmental
Laws with respect to such toxic or hazardous substances. Tenant covenants and
agrees to maintain the Premises in a “clean” condition during the term of this
Lease, as extended or renewed. As used in this paragraph, the term “clean” shall
mean that the Premises are in complete compliance with the standards set forth
under the Environmental Laws and any standards set forth in this Lease.

 

  43.2 In the event Tenant breaches any of its representations, warranties, or
covenants and agreements contained in this paragraph or fails to notify Landlord
of the release of any hazardous or toxic substances from the Premises, then such
breach or failure to notify shall be deemed a default under this Lease and
Landlord shall have all rights and remedies available to it, including, but not
limited to, the right to terminate this Lease or initiate a clean-up of the
Premises, in which case Landlord shall be reimbursed by Tenant for, and
indemnified by Tenant from, any and all costs, expenses, losses, and liabilities
incurred in connection with such clean-up of the Premises (including all
reasonable attorneys’ and paralegals’ fees at trial and all appellate levels) by
Tenant. In the alternative, Landlord may require Tenant to clean-up the Premises
and to fully indemnify and hold Landlord harmless from any and all losses,
liabilities, expenses (including but not limited to reasonable attorneys’ and
paralegals’ fees at trial and all appellate levels), and costs incurred by
Landlord in connection with Tenant’s clean-up action. Notwithstanding anything
herein, Tenant agrees to pay, and shall indemnify Landlord from and against, any
and all losses, claims, liabilities, costs, and expenses (including reasonable
attorneys’ and paralegals’ fees at trial and all appellate levels) incurred by
landlord as a result of any breach by Tenant of this paragraph, and/or as a
result of any contamination of the Premises due to Tenant’s use of hazardous or
toxic substances on the Premises.

 

44. OPTION TO EXTEND. Tenant is given the option to extend the term of all the
provisions contained in this Lease for one (1) additional period of three
(3) years (“Extended Term”) following expiration of the initial term, by giving
notice of exercise of the option (“Option Notice”) to Landlord at least ninety
(90) days before the expiration of the term; provided that,

 

Page 15



--------------------------------------------------------------------------------

if Tenant is in default on the date of giving the Option Notice, the Option
Notice shall be totally ineffective, or if Tenant is in default on the date the
Extended Term is to commence, the Extended Term shall not commence and this
Lease shall expire at the end of the initial term. Tenant shall have no other
right to extent the term beyond the Extended Term.

 

45. RADON GAS. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

46. OFAC COMPLIANCE. (a) Tenant represents and warrants that (a) Tenant and each
person or entity owning an interest in Tenant is (i) not currently identified on
the specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §
1701 et seq., the Trading with the enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

 

47. JURY WAIVER; COUNTERCLAIMS. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH (i) THIS LEASE, (ii) THE
RELATIONSHIP OF LANDLORD AND TENANT, (iii) TENANT’S USE OR OCCUPANCY OF THE
PREMISES OR (iv) THE RIGHT TO ANY STATUTORY RELIEF OR REMEDY. THIS WAIVER IS
MADE KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY BY TENANT. TENANT FURTHER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THIS PROVISION IS A MATERIAL
INDUCEMENT TO LANDLORD IN AGREEING TO ENTER INTO THIS LEASE. TENANT ACKNOWLEDGES
THAT IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER
PROVISIONS AND AS EVIDENCE OF THIS FACT SIGNS IT INITIALS OR THE INITIALS OF ITS
DULY AUTHORIZED REPRESENTATIVE IN THE SPACE IMMEDIATELY BELOW.

 

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the respective parties have signed, sealed and delivered
this Lease on the date and year written below.

 

    LANDLORD:    

WALDO DEVELOPMENT, INC., a

Florida Corporation,

    By:  

/s/ JAMES A. DOVAS

Witnesses:     Print Name:   James A. Dovas     Title:   President By:  

/s/ TREVA S. GILKEY

  Date:   July 6, 2006       Print Name:   Treva S. Gilkey     By:  

/s/ FREILK MOSQUEDA

    Print Name:   Freilk Mosqueda         TENANT:     eMerge Interactive, Inc.  
  By:  

/s/ DAVID C. WARREN

Witnesses:   Print Name:   David C. Warren  

Title:

Date:

 

President & CEO

July 6, 2006

By:  

/s/ CHRISTINE SMITH

    Print Name:   Christine Smith     By:  

 

    Print Name:  

 

   

 

Page 17